DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-10 are objected to because of the following informalities:  
	Re. claim 1: The phrase “with polarity directions on an outer surface of a positioning cylinder (3)” as recited in lines 2 and 3 appears to be --with polarity directions on the outer surface of the positioning cylinder (3)--.
		The phrase “with polarity in the form of a Halbach magnetic circuit array” as recited in line 4 appears to be --in a form of a Halbach magnetic circuit array--.
		The phrase “sleeving a sleeve (4) on the outer surface of the circular ring” as recited in line 6 appears to be --sleeving a sleeve (4) on an outer surface of the circular ring--.
		The phrase “so that the upper part of each magnetic shoe (1) is” as recited in line 8 appears to be --so that an upper part of each magnetic shoe (1) is--.
		The phrase “performing first dispensing on the exposed part” as recited in line 9 appears to be --performing a first dispensing on the exposed part--.
		The phrase “sleeving the aluminum ring (2)” as recited in line 10 appears to be --sleeving an aluminum ring (2)--.
		The phrase “and the upper end face of the aluminum ring (2) is” as recited in line 12 appears to be --and an upper end face of the aluminum ring (2) is--.
		The phrase “and performing second dispensing on the exposed part” as recited in line 15 appears to be --and performing a second dispensing on an exposed part--.
		The phrase “with the upper end face of the magnetic shoe (1)” as recited in line 19 appears to be --with an upper end face of the magnetic shoe (1)--.
		The phrase “with the lower end face of the magnetic shoe (1)” as recited in line 19 appears to be --with a lower end face of the magnetic shoe (1)--.
		The phrase “taking out a positioning cylinder (3) to obtain the cured Halbach magnetic ring component” as recited in line 19 appears to be --taking out the positioning cylinder (3) to obtain a cured Halbach magnetic ring component--.
	Re. claim 2: The phrase “used to ensure that the length direction of the magnetic shoe (1) is” as recited in lines 3 and 4 appears to be --used to ensure that a length direction of the magnetic shoe (1) is--.
		The phrase “with the axial direction of the positioning cylinder (3)” as recited in line 4 appears to be --with an axial direction of the positioning cylinder (3)--.
		The phrase “with the outer diameter of the positioning cylinder (3)” as recited in lines 5 and 6 appears to be --with an outer diameter of the positioning cylinder (3)--.
		The phrase “the length extension direction of the reference surface (51) is” as recited in line 8 appears to be --a length extension direction of the reference surface (51) is--.
	Re. claim 3: The phrase “located in the middle of the magnetic shoe (1)” as recited in line 3 appears to be --located in a middle of the magnetic shoe (1)--.
		The phrase “each magnetic shoe (1); before the glue of the first dispensing is cured” as recited in lines 5 and 6 appears to be --each magnetic shoe (1), before a glue of the first dispensing is cured--.
	Re. claim 5: The phrase “applied to the upper end of the positioning cylinder (3)” as recited in line 4 appears to be --applied to an upper end of the positioning cylinder (3)--.
	Re. claim 8: The phrase “the glue used for dispensing is anaerobic structural adhesive” as recited in line 2 appears to be –the glue used for dispensing is an anaerobic structural adhesive--.
	Re. claim 10: The phrase “the same as the inner diameter of the Halbach magnetic ring component” as recited in lines 2 and 3 appears to be --the same as an inner diameter of the Halbach magnetic ring component--.
		The phrase “the inner diameter of the sleeve (4) is matched with the outer diameter of the magnetic shoe (1)” as recited in lines 3 and 4 appears to be –an inner diameter of the sleeve (4) is matched with an outer diameter of the magnetic shoe (1)--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Re. claim 1: The phrase “the magnetic shoe (1)” as recited in line 13 lacks antecedent basis. 
	Re. claim 4: The phrase “the dispensing glue” as recited in line 4 lacks antecedent basis. 
	Re. claim 7: The phrase “a POM sleeve” as recited in line 2 is not clear as to what the POM stands for.
	Re. claim 8: The phrase “the glue” as recited in lines 1 and 2 lacks antecedent basis. 

Allowable Subject Matter
Claims 1-10 are would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose the claimed invention such as a process of assembling a Halbach magnetic ring component, including an adsorbing each magnetic shoe on the outer surface of a positioning cylinder, sleeving the sleeve on the outer surface of a circular ring, moving the sleeve downwards so that the upper part of each magnetic shoe is exposed, performing first dispensing on the exposed part of the upper part of each magnetic shoe; sleeving the aluminum ring on the outer surface of the exposed part of the upper part of each magnetic shoe, so that the aluminum ring covers the first dispensing area of each magnetic shoe, moving the sleeve downwards until the sleeve is completely separated from the magnetic shoe, and performing second dispensing on the lower region of each magnetic shoe, moving the aluminum ring downwards until the aluminum ring is completely sleeved on the outer surface of each magnetic shoe, and taking out a positioning cylinder to obtain the cured Halbach magnetic ring component. It is not obvious taken alone or in combination of other references fairly to suggest the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D KIM whose telephone number is (571)272-4565. The examiner can normally be reached Monday-Friday: 6:00 AM-2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PAUL D KIM/Primary Examiner, Art Unit 3729